This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LORRAINE DELORES PETERSON,

 3          Petitioner-Appellee,

 4 v.                                                                                     No. 35,105

 5 JULIANNA E. BACA,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 David K. Thomson, District Judge

 9   Sommer, Udall, Hardwick, Ahern & Hyatt, P.A.
10   Kurt A. Sommer
11   Joseph P. Walsh
12   Santa Fe, NM

13 for Appellee

14 Julianna E. Baca
15 Albuquerque, NM

16 Pro Se Appellant

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _______________________________
10 TIMOTHY L. GARCIA, Judge


11 _______________________________
12 J. MILES HANISEE, Judge




                                           2